Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/5/21 has been entered and fully considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 4, 5, 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruhdorfer US2004/0255538 A1 (hereinafter ‘Ruhdorfer’).
In regard to claim 1, Ruhdorfer teaches a flooring assembly comprising at least a flooring unit (seen in the figure, also see [0002]), each said at least one flooring unit consisting of: 
a single stability core layer (1) having a top surface, a bottom surface and a plurality of edge surfaces (figure), at least two of said edge surfaces having an interlocking mechanism (6/7) for attachment to the edge surfaces of the stability core of adjacent flooring units (see [0047]); 
a sound attenuating acoustic layer (5 -see [0044]) attached to the bottom surface of the single stability core layer (by means of paper 3 as noted in [0044] Note that paper 3 is part of the sound attenuating acoustic layer for purposes of bonding as noted in [0021] and [0043] in a 
(1) each of said single stability core layer and said sound attenuating acoustic layer are polygonal (see [0024]), and 
(2) said assembly is attachable to a surface of a structure (see Field of Application [0002-0003] and [0018]), and 
(3) none of the edges of said sound attenuating acoustic layer have an interlocking mechanism (as seen in the figure) for attachment to an edge of an adjacent sound attenuating acoustic layer.
In regard to claim 8, Ruhdorfer teaches the claimed invention wherein said layers are attached to each other by an adhesive (see Rudhorfer [0044]).  
In regard to claim 13-15, Ruhdofer teaches the claimed invention is square or rectangular in shape and in the form of boards and tiles (see [0024]).  

Alternatively,
Claims 1, 4, 5, 9,10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segaert et al. US 2015/0121793 A1 (hereinafter ‘Segaert’).
In regard to claim 1, Segaert teaches a flooring assembly comprising at least a flooring unit (1), each said at least one flooring unit consisting of: 

a sound attenuating acoustic layer (10 see [0077]) attached to the bottom surface of the single stability core layer (fig. 2); and 
a finish layer (3) attached to the top surface of said single stability core layer, wherein: 
(1) each of said single stability core layer and said sound attenuating acoustic layer are polygonal (see fig. 1), and 
(2) said assembly is attachable to a surface of a structure (see [0001]), 
(3) none of the edges of said sound attenuating acoustic layer have an interlocking mechanism (see fig. 2) for attachment to an edge of an adjacent sound attenuating acoustic layer.
In regard to claim 4, both Ruhdorfer and Segaert independently teach the claimed invention wherein said interlocking mechanisms are tongue and groove construction along opposed lateral edges (see Ruhdofer figure and Segaert fig. 2) of said stability core.
In regard to claim 5, both Ruhdorfer and Segaert independently teach the claimed invention wherein said flooring unit is attachable (capable of being attached) to a surface of a structure by a mechanical connector extending through either or both of said sound attenuating acoustic layer and/or said backing layer, but not contacting said finish layer (Note this is a functional limitation that is met because the unit is fully capable of receiving a slanted fastener that does not extend through the finish layer –see MPEP 2114).  
In regard to claim 9, Brannstrom teaches the claimed invention wherein said finish layer comprises stone, wood, ceramic, metal, fabric, carpet, resin, rubber, polymer (see Segaert [0075], or bamboo.
In regard to claim 10, Brannstrom teaches the claimed invention wherein said single stability core layer comprises wood (see Segaert [0063]), rubber, polymeric, or resinous (see Ruhdorfer [0043]) material, or a fiber matrix material.
In regard to claim 16, both Ruhdorfer and Segaert teach the claimed invention wherein said building structure surface to which said assembly is attachable is a sub-floor (note that the units are fully capable of being attached –attachable- to any surface per MPEP 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhdorfer in view of Liu US 2009/0269522 A1 (hereinafter ‘Liu’).
In regard to claims 6 and 7, Liu teaches a flooring assembly attached to a surface of a structure (208) by a nail (206) extending through the layers 106 and 108 but not contacting the finish layer (100).
.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues, with respect to the claimed sound attenuating acoustic layer, that Ruhdorfer’s layer 5 is not a sound attenuating acoustic layer and is incapable of function as such because it is no sufficiently thick. The Examiner disagrees for the following reasons:  Ruhdorfer teaches in [0044] that layer 5 is “a sound-insulation layer”. Ruhdorfer discloses the purpose of such layer in [0006] as “This is a layer of sound-damping and/or sound-absorbing properties”. The examiner acknowledges that [0006] refers to description of the prior art, however, upon reading and understanding the disclosure, it is clear that Ruhdorfer is concerned with the method of attaching the sound absorbing layer described in [0006] to the other layers of the panel. Further, one of ordinary skill in the art would have readily recognize that a layer “with sound-damping and/or sound-absorbing properties” is fully capable of being a sound attenuating acoustic layer (see MPEP 2144). 
In addition, with respect to Applicant’s argument regarding the thickness of layer 5 not being sufficient, it is noted that the feature upon which Applicant relies (the thickness) are not recited in the rejected claims .Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, it is noted that the values of the thickness argued are not disclosed in the specification either. 

Lastly, Applicant argues that layer 5 is “coextensive, and, therefore, part of interlocking groove 6 in contradistinction of the rejected claims.”  The examiner disagrees and notes that just like the acoustic layer 4 of Applicants disclosure (see Applicant’s fig. 1), the acoustic layer 5 of Ruhdorfer has nothing to do with the interlocking groove which is provided layers above. The interlocking mechanisms of Ruhdorfer are provided in the stability core 1 as clearly seen in the figure under which the layer 5 is provided.
Applicant’s arguments with respect to Segaert have been considered but are not persuasive.  Applicant argues that layer 11 Segaert is not a “single stability core layer” because “it comprises three separate layers”. The examiner notes that Segaert not only discloses layer 11 as one element in the drawings, but also refers to it as “the substrate 11” which is formed by various elements. However, it is element 11 “the substrate” which makes up for the claimed single stability core layer. As pointed before in previous arguments and rejections the “single stability core layer” can be made up by several layers which form the claimed layer as it is clearly disclosed by Segaert in [0075]. 
With respect to the function of Segaert’s layer 10, again, it is noted that a recitation of the intended use of the claimed limitation must result in a structural difference between the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The layer 10 of Segaert made of soft PVC is fully capable of being an acoustic layer because it is well known in the art that soft PVC promotes acoustic insulation due to its thermoplastic and flexibility properties.  Similarly as above, layer 10 of Segaert does not have or is part of the interlocking mechanisms as clearly shown in figs. 2 and 4, because the interlocking mechanism is formed in the substrate 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PAOLA AGUDELO/Primary Examiner, Art Unit 3633